EXHIBIT 10.2

 

[LTC LETTERHEAD]

 

July 12, 2005

 

Cohen & Steers Capital Advisors, LLC
757 Third Avenue
New York, New York  10017

 

Re:  Placement of Common Stock of LTC Properties, Inc.

 

Dear Sirs:

 

This letter (the “Agreement”) confirms our agreement to retain Cohen & Steers
Capital Advisors, LLC (the “Placement Agent”) as our exclusive agent for a
period commencing on the date of this letter and terminating on July 31, 2005,
unless extended by the parties, to introduce LTC Properties, Inc., a Maryland
corporation (the “Company”), to certain investors as prospective purchasers (the
“Offer”) of up to 1,500,000 shares (the “Securities”) of the Company’s Common
Stock, par value $0.01 per share (the “Shares”) (assuming the maximum number of
Securities is issued and sold).  The engagement described herein (i) may be
terminated by the Company at any time prior to the Closing (as defined below)
and (ii) shall be in accordance with applicable laws and pursuant to the
following procedures and terms and conditions:

 


1.                                       THE COMPANY WILL:


 

(a)                                  Cause the Company’s independent public
accountants to address to the Company and the Placement Agent and deliver to the
Company, the Placement Agent and the Purchasers (as such term is defined in the
Purchase Agreement dated the date hereof between the Company and the purchasers
party thereto (the “Purchase Agreement”) (i) a letter or letters (which letters
are frequently referred to as “comfort letters”) dated the date hereof, and
(ii) if so requested by the Placement Agent, a “bring-down” letter delivered the
date on which the sale of the Securities is consummated pursuant to the Purchase
Agreement (such date, a “Closing Date” and the time of such consummation on the
Closing Date, a “Closing,”), which, with respect to the letter referred to in
clause (i) above, will be substantially in the form attached hereto as Annex I,
and with respect to the letter or letters referred to in clause (ii) above, will
be in form and substance reasonably satisfactory to the Placement Agent.

 

(b)                                 On the Closing Date, cause special
securities counsel to the Company to deliver opinions to the Placement Agent and
the Purchasers substantially in the form of Annex II hereto and otherwise in
form and substance reasonably satisfactory to the Placement Agent and its
counsel, and cause the Maryland counsel to the Company to deliver opinions to
the Placement Agent and the Purchasers substantially in the form of Annex III
hereto.

 

1

--------------------------------------------------------------------------------


 

(c)                                  Prior to the Closing, the Company shall not
sell or approve the solicitation of offers for the purchase of additional Shares
in excess of the amount which shall be authorized by the Company or in excess of
the aggregate offering price of the Shares registered pursuant to the
Registration Statement (as defined below).

 

(d)                                 Use the proceeds of the offering
contemplated hereby as set forth under the caption “Use of Proceeds” in the
Prospectus Supplement (as defined below).

 

(e)                                  On the Closing Date, the Company shall
deliver to the Placement Agent and the Purchasers a certificate of the Chief
Executive Officer and Chief Financial Officer of the Company, dated as of the
Closing Date, setting forth that each of the representations and warranties
contained in this Agreement shall be true on and as of the Closing Date as if
made as of the Closing Date and each of the conditions and covenants contained
herein shall have been complied with to the extent compliance is required prior
to the Closing Date, and shall have delivered such other customary certificates
as the Placement Agent shall have reasonably requested.

 


2.                                       THE COMPANY AUTHORIZES THE PLACEMENT
AGENT TO USE THE PROSPECTUS (AS DEFINED BELOW) IN CONNECTION WITH THE OFFER FOR
SUCH PERIOD OF TIME AS ANY SUCH MATERIALS ARE REQUIRED BY LAW TO BE DELIVERED IN
CONNECTION THEREWITH AND THE PLACEMENT AGENT AGREES TO DO SO.


 


3.                                       (A)                                 
THE PLACEMENT AGENT WILL USE COMMERCIALLY REASONABLE EFFORTS ON BEHALF OF THE
COMPANY IN CONNECTION WITH THE PLACEMENT AGENT’S SERVICES HEREUNDER.  NO OFFERS
OR SALES OF SECURITIES SHALL BE MADE TO ANY PERSON WITHOUT THE PRIOR APPROVAL OF
SUCH PERSON BY THE COMPANY, SUCH APPROVAL TO BE AT THE REASONABLE DISCRETION OF
THE COMPANY.  THE PLACEMENT AGENT’S AGGREGATE FEE FOR ITS SERVICES HEREUNDER
WILL BE AN AMOUNT EQUAL TO 1.0% OF THE GROSS PROCEEDS FROM THE SALE OF
SECURITIES SOLD TO PURCHASERS THAT ARE NOT AFFILIATES OF THE PLACEMENT AGENT
(SUCH FEE PAYABLE BY THE COMPANY AT AND SUBJECT TO THE CONSUMMATION OF THE
CLOSING).  THE COMPANY, UPON CONSULTATION WITH THE PLACEMENT AGENT, MAY
ESTABLISH IN THE COMPANY’S DISCRETION A MINIMUM AGGREGATE AMOUNT OF SHARES TO BE
SOLD IN THE OFFERING CONTEMPLATED HEREBY, WHICH MINIMUM AGGREGATE AMOUNT SHALL
BE REFLECTED IN THE PROSPECTUS.  THE PLACEMENT AGENT WILL NOT ENTER INTO ANY
AGREEMENT OR ARRANGEMENT WITH ANY BROKER, DEALER OR OTHER PERSON IN CONNECTION
WITH THE PLACEMENT OF SHARES (INDIVIDUALLY, A “PARTICIPATING PERSON” AND
COLLECTIVELY, “PARTICIPATING PERSONS”) WHICH WILL OBLIGATE THE COMPANY TO PAY
ADDITIONAL FEES OR EXPENSES TO OR ON BEHALF OF A PARTICIPATING PERSON WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, IT BEING UNDERSTOOD THAT
JEFFERIES & COMPANY, INC. WILL BE ACTING AS SETTLEMENT AGENT (“SETTLEMENT
AGENT”) IN CONNECTION WITH THE OFFER AND THE COMPANY WILL PAY THE FEES AND
EXPENSES OF THE SETTLEMENT AGENT WHICH SHALL BE CALCULATED AT THE RATE OF $.02
PER SECURITY SOLD.

 

2

--------------------------------------------------------------------------------


 


(B)                                         THE COMPANY AGREES THAT IT WILL PAY
ITS OWN COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS
HEREUNDER WHETHER OR NOT ANY SHARES ARE OFFERED OR SOLD PURSUANT TO THE OFFER,
INCLUDING, WITHOUT LIMITATION, (I) THE FILING FEES AND EXPENSES, IF ANY,
INCURRED WITH RESPECT TO ANY FILING WITH THE NYSE, (II) ALL COSTS AND EXPENSES
INCIDENT TO THE PREPARATION, ISSUANCE, EXECUTION AND DELIVERY OF THE SECURITIES,
(III) ALL COSTS AND EXPENSES (INCLUDING FILING FEES) INCIDENT TO THE
PREPARATION, PRINTING AND FILING UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OF THE REGISTRATION STATEMENT AND THE PROSPECTUS, INCLUDING,
WITHOUT LIMITATION, IN EACH CASE, ALL EXHIBITS, AMENDMENTS AND SUPPLEMENTS
THERETO, (IV) ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE REQUIRED
REGISTRATION OR QUALIFICATION OF THE SECURITIES ISSUABLE UNDER THE LAWS OF SUCH
JURISDICTIONS AS THE PLACEMENT AGENT MAY REASONABLY DESIGNATE, IF ANY, (V) ALL
COSTS AND EXPENSES INCURRED BY THE COMPANY IN CONNECTION WITH THE PRINTING
(INCLUDING WORD PROCESSING AND DUPLICATION COSTS) AND DELIVERY OF THE PROSPECTUS
AND REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, ANY PRELIMINARY AND
SUPPLEMENTAL BLUE SKY MEMORANDA) INCLUDING, WITHOUT LIMITATION, MAILING AND
SHIPPING, (VI) ALL FEES AND EXPENSES INCURRED IN MARKETING THE OFFER, AND
(VII) THE FEES AND DISBURSEMENTS OF REED SMITH, LLP, SPECIAL SECURITIES COUNSEL
TO THE COMPANY, BALLARD SPAHR ANDREWS & INGERSOLL, LLP, SPECIAL MARYLAND COUNSEL
TO THE COMPANY AND ANY OTHER COUNSEL TO THE COMPANY, AND ERNST & YOUNG LLP,
AUDITORS TO THE COMPANY.  IN ADDITION, THE COMPANY AGREES TO REIMBURSE THE
PLACEMENT AGENT FOR ALL OUT-OF-POCKET EXPENSES OF THE PLACEMENT AGENT IN
CONNECTION WITH THE OFFER INCLUDING, WITHOUT LIMITATION, THE REASONABLE LEGAL
FEES, EXPENSES AND DISBURSEMENTS OF THE PLACEMENT AGENT’S COUNSEL IN CONNECTION
WITH THE OFFER IN AN AMOUNT NOT TO EXCEED $15,000.


 


(C)                                          THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS THE PLACEMENT AGENT AND EACH OF ITS RESPECTIVE PARTNERS, DIRECTORS,
OFFICERS, ASSOCIATES, AFFILIATES, SUBSIDIARIES, EMPLOYEES, CONSULTANTS,
ATTORNEYS AND AGENTS, AND EACH PERSON, IF ANY, CONTROLLING THE PLACEMENT AGENT
OR ANY OF ITS AFFILIATES WITHIN THE MEANING OF EITHER SECTION 15 OF THE ACT OR
SECTION 20 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) (COLLECTIVELY, THE “PLACEMENT AGENT INDEMNITEES”), FROM AND AGAINST ANY
AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES OR COSTS (AND ANY REASONABLE LEGAL
OR OTHER EXPENSES INCURRED BY SUCH PLACEMENT AGENT IN INVESTIGATING OR DEFENDING
THE SAME OR IN GIVING TESTIMONY OR FURNISHING DOCUMENTS IN RESPONSE TO A REQUEST
OF ANY GOVERNMENT AGENCY OR TO A SUBPOENA) IN ANY WAY RELATING TO, ARISING OUT
OF OR CAUSED BY ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN THE REGISTRATION STATEMENT OR IN THE PROSPECTUS OR ANY
PRELIMINARY PROSPECTUS IN ANY WAY RELATING TO, ARISING OUT OF OR CAUSED BY ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  SUCH INDEMNITY
AGREEMENT SHALL NOT, HOWEVER, APPLY TO ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY,
COST OR EXPENSE (I) IF SUCH STATEMENT OR OMISSION WAS MADE IN RELIANCE UPON OR
IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE COMPANY BY THE
PLACEMENT

 

3

--------------------------------------------------------------------------------


 


AGENT OR ITS AFFILIATES OR ANY OF THE PURCHASERS, INVESTMENT ADVISORS OR
BROKER-DEALERS (AS DEFINED IN THE PURCHASE AGREEMENT) OR THEIR RESPECTIVE
AFFILIATES EXPRESSLY FOR USE IN THE PROSPECTUS SUPPLEMENT, OR (II) WHICH IS HELD
IN A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION (NOT SUBJECT TO FURTHER
APPEAL) TO HAVE ARISEN OUT OF (X) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE PLACEMENT AGENT OR ANY PLACEMENT AGENT INDEMNITEE DESCRIBED IN THIS
PARAGRAPH 4(A), OR (Y) A BREACH OF PLACEMENT AGENT’S REPRESENTATIONS AND
WARRANTIES IN PARAGRAPH 5 HEREOF.


 


(D)                                         THE PLACEMENT AGENT WILL INDEMNIFY
AND HOLD HARMLESS THE COMPANY AND EACH OF ITS DIRECTORS, OFFICERS, ASSOCIATES,
AFFILIATES, SUBSIDIARIES, EMPLOYEES, CONSULTANTS, ATTORNEYS, AGENTS, AND EACH
PERSON CONTROLLING THE COMPANY OR ANY OF ITS AFFILIATES WITHIN THE MEANING OF
EITHER SECTION 15 OF THE ACT OR SECTION 20 OF THE EXCHANGE ACT FROM AND AGAINST
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES (AND ANY
REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY SUCH INDEMNITEE IN INVESTIGATING
OR DEFENDING THE SAME OR IN GIVING TESTIMONY OR FURNISHING DOCUMENTS IN RESPONSE
TO A REQUEST OF ANY GOVERNMENT AGENCY OR TO A SUBPOENA) (I) WHICH ARE HELD IN A
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION (NOT SUBJECT TO FURTHER
APPEAL) TO HAVE ARISEN OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
PLACEMENT AGENT OR ANY OF ITS RESPECTIVE PARTNERS, DIRECTORS, OFFICERS,
ASSOCIATES, AFFILIATES, SUBSIDIARIES, EMPLOYEES, CONSULTANTS, ATTORNEYS AND
AGENTS, AND EACH PERSON, IF ANY, CONTROLLING THE PLACEMENT AGENT OR ANY OF ITS
AFFILIATES WITHIN THE MEANING OF SECTION 15 OF THE ACT OR SECTION 20 OF THE
EXCHANGE ACT OR (II) RELATING TO, ARISING OUT OF OR CAUSED BY ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
PROSPECTUS SUPPLEMENT OR IN ANY WAY RELATING TO, ARISING OUT OF OR CAUSED BY ANY
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IF SUCH STATEMENT OR
OMISSION WAS MADE IN RELIANCE UPON OR IN CONFORMITY WITH INFORMATION FURNISHED
IN WRITING TO THE COMPANY BY THE PLACEMENT AGENT OR ITS AFFILIATES OR ANY OF THE
PURCHASERS, INVESTMENT ADVISORS OR BROKER-DEALERS OR THEIR RESPECTIVE AFFILIATES
EXPRESSLY FOR USE IN THE PROSPECTUS SUPPLEMENT, OR (III) WHICH RESULT FROM
VIOLATIONS BY THE PLACEMENT AGENT OF LAW OR OF REQUIREMENTS, RULES OR
REGULATIONS OF FEDERAL OR STATE SECURITIES REGULATORS, SELF-REGULATORY
ASSOCIATIONS OR ORGANIZATIONS IN THE SECURITIES INDUSTRY, STOCK EXCHANGES OR
ORGANIZATIONS WITH SIMILAR FUNCTIONS OR RESPONSIBILITIES WITH RESPECT TO
SECURITIES BROKERS OR DEALERS, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION OR APPLICABLE FEDERAL OR STATE SECURITIES REGULATORS,
SELF-REGULATORY ASSOCIATIONS OR ORGANIZATIONS IN THE SECURITIES INDUSTRY OR
STOCK EXCHANGES OR ORGANIZATIONS, AS APPLICABLE.


 


(E)                                          IF ANY ACTION, PROCEEDING OR
INVESTIGATION IS COMMENCED AS TO WHICH ANY INDEMNIFIED PARTY HEREUNDER PROPOSES
TO DEMAND INDEMNIFICATION UNDER THIS LETTER AGREEMENT, SUCH INDEMNIFIED PARTY
WILL NOTIFY THE INDEMNIFYING PARTY WITH REASONABLE PROMPTNESS.  THE INDEMNIFYING
PARTY SHALL HAVE THE RIGHT TO RETAIN COUNSEL OF ITS OWN

 

4

--------------------------------------------------------------------------------


 


CHOICE (WHICH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY)
TO REPRESENT IT AND SUCH COUNSEL SHALL, TO THE EXTENT CONSISTENT WITH ITS
PROFESSIONAL RESPONSIBILITIES, COOPERATE WITH THE INDEMNIFIED PARTY AND ANY
COUNSEL DESIGNATED BY THE INDEMNIFIED PARTY; PROVIDED, HOWEVER, IT IS UNDERSTOOD
AND AGREED THAT IF THE INDEMNIFYING PARTY ASSUMES THE DEFENSE OF A CLAIM FOR
WHICH INDEMNIFICATION IS SOUGHT HEREUNDER, IT SHALL HAVE NO OBLIGATION TO PAY
THE EXPENSES OF SEPARATE COUNSEL FOR THE INDEMNIFIED PARTY, UNLESS DEFENSES ARE
AVAILABLE TO THE INDEMNIFIED PARTY THAT MAKE IT IMPRACTICABLE FOR THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY TO BE REPRESENTED BY THE SAME
COUNSEL IN WHICH CASE THE INDEMNIFIED PARTY SHALL BE ENTITLED TO RETAIN ONE
COUNSEL.  THE INDEMNIFYING PARTY WILL NOT BE LIABLE UNDER THIS LETTER AGREEMENT
FOR ANY SETTLEMENT OF ANY CLAIM AGAINST THE INDEMNIFIED PARTY MADE WITHOUT THE
INDEMNIFYING PARTY’S WRITTEN CONSENT.


 


(F)                                            IN ORDER TO PROVIDE FOR JUST AND
EQUITABLE CONTRIBUTION, IF A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS
PARAGRAPH 3 IS MADE BUT IT IS FOUND IN A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION (NOT SUBJECT TO FURTHER APPEAL) THAT SUCH INDEMNIFICATION MAY NOT
BE ENFORCED IN SUCH CASE, EVEN THOUGH THE EXPRESS PROVISIONS HEREOF PROVIDED FOR
INDEMNIFICATION IN SUCH CASE, THEN THE COMPANY, ON THE ONE HAND, AND THE
PLACEMENT AGENT, ON THE OTHER HAND, SHALL CONTRIBUTE TO THE LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR COSTS TO WHICH THE INDEMNIFIED PERSONS MAY BE SUBJECT IN
ACCORDANCE WITH THE RELATIVE BENEFITS RECEIVED FROM THE OFFERING AND SALE OF THE
SECURITIES BY THE COMPANY, ON THE ONE HAND, AND THE PLACEMENT AGENT, ON THE
OTHER HAND (IT BEING UNDERSTOOD THAT, WITH RESPECT TO THE PLACEMENT AGENT, SUCH
BENEFITS RECEIVED ARE LIMITED TO FEES ACTUALLY PAID BY THE COMPANY AND RECEIVED
BY THE PLACEMENT AGENT PURSUANT TO THIS AGREEMENT), AND ALSO THE RELATIVE FAULT
OF THE COMPANY, ON THE ONE HAND, AND THE PLACEMENT AGENT, ON THE OTHER HAND, IN
CONNECTION WITH THE STATEMENTS, ACTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR COSTS, AND ANY RELEVANT EQUITABLE CONSIDERATIONS
SHALL ALSO BE CONSIDERED.  NO PERSON FOUND LIABLE FOR A FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE ACT) SHALL BE
ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO IS NOT ALSO FOUND LIABLE FOR SUCH
FRAUDULENT MISREPRESENTATION.  NOTWITHSTANDING THE FOREGOING, THE PLACEMENT
AGENT SHALL NOT BE OBLIGATED TO CONTRIBUTE ANY AMOUNT HEREUNDER THAT EXCEEDS THE
FEES RECEIVED BY THE PLACEMENT AGENT IN RESPECT TO THE OFFERING AND SALE OF THE
SHARES.


 


4.                                       THE COMPANY REPRESENTS AND WARRANTS TO
THE PLACEMENT AGENT AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE AS FOLLOWS:


 

(a)                                  The Company meets the requirements for use
of Form S-3 under the Act and meets the requirements pursuant to the standards
for such Form as (i) are in effect on the date hereof and (ii) as were in effect
immediately prior to October 21, 1992.  The Company’s Registration Statement (as
defined below) was declared effective by the SEC (as defined below) and the
Company has filed such post-effective amendments thereto as may be

 

5

--------------------------------------------------------------------------------


 

required under applicable law prior to the execution of this Agreement and each
such post-effective amendment became effective.  The SEC has not issued, nor to
the Company’s knowledge, has the SEC threatened to issue or intends to issue, a
stop order with respect to the Registration Statement, nor has it otherwise
suspended or withdrawn the effectiveness of the Registration Statement or, to
the Company’s knowledge, threatened to do so, either temporarily or permanently,
nor, to the Company’s knowledge, does it intend to do so.  On the effective
date, the Registration Statement complied in all material respects with the
requirements of the Act and the rules and regulations promulgated under the Act
(the “Regulations”); at the effective date the Basic Prospectus (as defined
below) complied, and at the Closing the Prospectus will comply, in all material
respects with the requirements of the Act and the Regulations; each of the Basic
Prospectus and the Prospectus as of its date and at the Closing Date did not,
does not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the representations
and warranties in this subsection shall not apply to statements in or omissions
from the Prospectus made in reliance upon and in conformity with information
furnished to the Company in writing by the Placement Agent or its affiliates or
by or on behalf of any of the Purchasers, Investment Advisors or Broker-Dealers
or any of their respective affiliates, in each case, expressly for use therein. 
As used in this Agreement, the term “Registration Statement” means the “shelf”
registration statement on Form S-3 (File No. 333-113847), as declared effective
by the Securities and Exchange Commission (the “SEC”), including exhibits,
financial statements, schedules and documents incorporated by reference
therein.  The term “Basic Prospectus” means the prospectus included in the
Registration Statement, as amended, or as supplemented and filed with the SEC
pursuant to Rule 424 under the Act in connection with the sale of the Securities
hereunder.  The term “Prospectus Supplement” means the prospectus supplement
specifically relating to the Shares as to be filed with the SEC pursuant to
Rule 424 under the Act in connection with the sale of the Shares.  The term
“Prospectus” means the Basic Prospectus and the Prospectus Supplement taken
together.  The term “preliminary prospectus” means any form of preliminary
prospectus used in connection with the marketing of the Shares.  Any reference
in this Agreement to the Registration Statement. the Prospectus or any
preliminary prospectus shall be deemed to refer to and include the documents
incorporated by reference therein as of the date hereof or the date of the
Prospectus or any preliminary prospectus, as the case may be, and any reference
herein to any amendment or supplement to the Registration Statement, the
Prospectus or any preliminary prospectus shall be deemed to refer to and include
any documents filed after such date and through the date of such amendment or
supplement under the Exchange Act and so incorporated by reference.

 

(b)                                 Since the date as of which information is
given in the Registration Statement and the Prospectus, except as otherwise
stated therein, (i) there has been no material adverse change or any development
which could reasonably be expected to give rise to a prospective material
adverse change in or affecting the condition, financial or otherwise, or in the
earnings, business affairs or, to the Company’s knowledge, business prospects of
the

 

6

--------------------------------------------------------------------------------


 

Company and the subsidiaries of the Company, if any (the “Subsidiaries”)
considered as one enterprise, whether or not arising in the ordinary course of
business, (ii) there have been no transactions entered into by the Company or
any of its Subsidiaries, other than those in the ordinary course of business,
which are material with respect to the Company and its Subsidiaries considered
as one enterprise, and (iii) other than regular quarterly dividends, there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its shares of equity securities.

 

(c)                                  The Company has been duly organized as a
corporation and is validly existing in good standing under the laws of the State
of Maryland.  Each of the Subsidiaries of the Company has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  Each of the Company and its Subsidiaries has the required power
and authority to own and lease its properties and to conduct its business as
described in the Prospectus; and each of the Company and its Subsidiaries is
duly qualified to transact business in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.

 

(d)                                 As of the date hereof, the authorized
capital stock of the Company consisted of 45,000,000 shares of Common Stock, and
15,000,000 shares of Preferred Stock, par value $0.01 per share, of which
21,649,449 shares of Common Stock, 2,000,000 shares of 8.5% Series C Cumulative
Convertible Preferred Stock (the “Series C Preferred Shares”), 382,867 shares of
8.5% Series E Cumulative Convertible Preferred Stock (the “Series E Preferred
Shares”), and 6,640,000 shares of 8% Series F Cumulative Preferred Stock (the
“Series F Preferred Shares”) are issued and outstanding as of such date (without
giving effect to any Capital Shares issued or to be issued as contemplated by
this Agreement) and 23,350,551 shares of Common Stock are authorized and
unissued.  The issued and outstanding shares of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; the Capital
Shares have been duly authorized, and when issued in accordance with the terms
of the Charter and delivered as contemplated hereby, will be validly issued,
fully paid and non-assessable and will be listed, subject to notice of issuance,
on the New York Stock Exchange, effective as of the Closing; the Common Stock
and the Series C, E and F Preferred Stock of the Company conform to all
statements relating thereto contained in the Prospectus; and the issuance of the
Capital Shares is not subject to preemptive or other similar rights.

 

(e)                                  Neither the Company nor any of its
Subsidiaries is in violation of its organizational documents or in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any material contract, indenture, mortgage, loan
agreement, note, lease or other instrument or agreement to which the Company or
any of

 

7

--------------------------------------------------------------------------------


 

its Subsidiaries is a party or by which it or any of them are bound, or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject except where such violation or default would not have a material adverse
effect on the condition, financial or otherwise, or the earnings, business
affairs or, to the Company’s knowledge, business prospects of the Company and
its Subsidiaries considered as one enterprise; and the execution, delivery and
performance of this Agreement, and the issuance and delivery of the Securities
and the consummation of the transactions contemplated herein have been duly
authorized by all necessary action and will not conflict with or constitute a
material breach of, or material default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any material property or
assets of the Company or any of its Subsidiaries pursuant to, any material
contract, indenture, mortgage, loan agreement, note, lease or other instrument
or agreement to which the Company or any of its Subsidiaries is a party or by
which it or any of them are bound, or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, nor will any such action
result in any violation of the provisions of the Charter of the Company, as
amended and supplemented, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any law, administrative regulation or
administrative or court decree applicable to the Company.

 

(f)                                    The Company is organized in conformity
with the requirements for qualification and, as of the date hereof and as of
each Closing, operates in a manner that qualifies it as a “real estate
investment trust” under the Internal Revenue Code of 1986, as amended, and the
rules and regulations thereunder and will be so qualified after giving effect to
the sale of the Securities.

 

(g)                                 The Company is not required to be registered
under the Investment Company Act of 1940, as amended.

 

(h)                                 No legal or governmental proceedings are
pending to which the Company or any of its Subsidiaries is a party or to which
the property of the Company or any of its Subsidiaries is subject that are
required to be described in the Registration Statement or the Prospectus and are
not described therein, and no such proceedings have been threatened against the
Company or any of its Subsidiaries or with respect to any of their respective
properties that are required to be described in the Registration Statement or
the Prospectus and are not described therein.

 

(i)                                     No authorization, approval or consent of
any court or United States federal or state governmental authority or agency is
necessary in connection with the sale of the Securities as contemplated
hereunder, except such as may be required under the Act or the Regulations or
state securities laws or real estate syndication laws.

 

(j)                                     The Company and its Subsidiaries possess
such certificates, authorities or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct the
business now conducted by them, except where the failure to possess

 

8

--------------------------------------------------------------------------------


 

such certificates, authority or permits would not have a material adverse effect
on the condition, financial or otherwise, or the earnings, business affairs or,
to the Company’s knowledge, business prospects of the Company and its
Subsidiaries considered as one enterprise.  Neither the Company nor any of its
Subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authority or permit which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would materially and adversely affect the condition, financial or otherwise, or
the earnings, business affairs or, to the Company’s knowledge, business
prospects of the Company and its Subsidiaries considered as one enterprise, nor,
to the knowledge of the Company, are any such proceedings threatened or
contemplated.

 

(k)                                  The Company has full power and authority to
enter into this Agreement, and this Agreement has been duly authorized, executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except as may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights or remedies of creditors or (ii) the effect of general principles of
equity, whether enforcement is considered in a proceeding in equity or at law
and the discretion of the court before which any proceeding therefor may be
brought (collectively, the “Enforceability Exceptions”).

 

(l)                                     As of the dates set forth therein or
incorporated by reference, the Company had good and marketable title to all of
the properties and assets reflected in the audited financial statements
contained in the Prospectus, subject to no lien, mortgage, pledge or encumbrance
of any kind except (i) those reflected in such financial statements, (ii) as are
otherwise described in the Prospectus, (iii) as do not materially adversely
affect the value of such property or interests or interfere with the use made or
proposed to be made of such property or interests by the Company and each of its
Subsidiaries or (iv) which constitute customary provisions of mortgage loans
secured by the Company’s properties creating obligations of the Company with
respect to proceeds of the properties, environmental liabilities and other
customary protections for the mortgagees.

 

(m)                               Any certificate signed by any officer of the
Company and delivered to the Placement Agent or to counsel for the Placement
Agent shall be deemed a representation and warranty by the Company to the
Placement Agent as to the matters covered thereby.

 

(n)                                 Neither the issuance, sale and delivery of
the Securities nor the application of the proceeds thereof by the Company as
described in the Prospectus will cause the Company to violate or be in violation
of Regulation T, U or X of the Board of Governors of the Federal Reserve System
or any other regulation of such Board of Governors.

 

(o)                                 The statements set forth in the Basic
Prospectus under the caption “Description of Our Common Stock” in so far as such
statements purport to summarize provisions of laws or documents referred to
therein, are correct in all material respects and fairly present the information
required to be presented therein.

 

9

--------------------------------------------------------------------------------


 

(p)                                 There is no contract, agreement, indenture
or other document to which the Company or of its Subsidiary is a party required
to be filed as an exhibit to the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2004 or any subsequent Exchange Act filings prior
to the date hereof that has not been so filed as required.

 


5.                                       THE PLACEMENT AGENT REPRESENTS AND
WARRANTS TO THE COMPANY THAT (I) IT IS DULY REGISTERED AND IN GOOD STANDING AS A
BROKER-DEALER UNDER THE EXCHANGE ACT AND LICENSED OR OTHERWISE QUALIFIED TO DO
BUSINESS AS A BROKER-DEALER WITH THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. AND IN ALL STATES IN WHICH IT WILL OFFER ANY OF THE SECURITIES
PURSUANT TO THIS AGREEMENT, (II) ASSUMING THE PROSPECTUS COMPLIES WITH ALL
RELEVANT PROVISIONS OF THE ACT IN CONNECTION WITH THE OFFER AND SALE OF THE
SECURITIES, THE PLACEMENT AGENT WILL CONDUCT ALL OFFERS AND SALES OF THE
SECURITIES IN COMPLIANCE WITH THE RELEVANT PROVISIONS OF THE ACT AND THE
REGULATIONS AND VARIOUS STATE SECURITIES LAWS AND REGULATIONS, (III) THE
PLACEMENT AGENT WILL ONLY ACT AS AGENT IN THOSE JURISDICTIONS IN WHICH IT IS
AUTHORIZED TO DO SO AND (IV) THE PLACEMENT AGENT WILL NOT DISTRIBUTE TO ANY
PURCHASER, INVESTMENT ADVISOR OR BROKER-DEALER ANY WRITTEN MATERIAL RELATING TO
THE OFFERING CONTEMPLATED HEREBY OTHER THAN THE REGISTRATION STATEMENT, OR THE
PROSPECTUS DATED JULY 12, 2005 OR ANY PRELIMINARY PROSPECTUS.


 


6.                                       EXCEPT AS OTHERWISE HEREIN PROVIDED,
ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS SHALL BE IN WRITING AND, IF TO
THE PLACEMENT AGENT, SHALL BE SUFFICIENT IN ALL RESPECTS IF DELIVERED OR SENT BY
FACSIMILE TO 212-446-9181 OR BY CERTIFIED MAIL TO COHEN & STEERS CAPITAL
ADVISORS, LLC, 757 THIRD AVENUE, NEW YORK, NEW YORK 10017, ATTENTION:


 


BRADLEY RAZOOK, AND, IF TO THE COMPANY, SHALL BE SUFFICIENT IN ALL RESPECTS IF
DELIVERED OR SENT TO THE COMPANY BY FACSIMILE TO 805-981-8663 OR BY CERTIFIED
MAIL TO THE COMPANY AT 22917 PACIFIC COAST HIGHWAY, SUITE 350, MALIBU, CA 90265,
ATTENTION: CHIEF FINANCIAL OFFICER.


 


7.                                       THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


 


8.                                       THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL
OF WHICH TOGETHER SHALL BE DEEMED TO BE THE SAME AGREEMENT.  EXECUTED
COUNTERPARTS MAY BE DELIVERED BY FACSIMILE.


 


9.                                       WHEN USED HEREIN, THE PHRASE “TO THE
KNOWLEDGE OF” THE COMPANY OR “KNOWN TO” THE COMPANY OR ANY SIMILAR PHRASE MEANS
THE ACTUAL KNOWLEDGE OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR
CHIEF OPERATING OFFICER OF THE COMPANY AND INCLUDES THE KNOWLEDGE THAT SUCH
OFFICERS WOULD HAVE OBTAINED OF THE MATTER REPRESENTED AFTER REASONABLE DUE AND
DILIGENT INQUIRY OF THOSE EMPLOYEES OF THE COMPANY WHOM SUCH OFFICERS REASONABLY
BELIEVE WOULD HAVE ACTUAL KNOWLEDGE OF THE MATTERS REPRESENTED.

 

10

--------------------------------------------------------------------------------


 

If the foregoing is in accord with your understanding of our agreement, please
sign in the space provided below and return a signed copy of this letter to the
Company.

 

 

Sincerely,

 

 

 

LTC PROPERTIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

/s/ Andre Dimitriadis

 

 

 

Name:

Andre Dimitriadis

 

 

Title:

Chairman, CEO & Pres.

 

 

 

Accepted by:

 

 

 

 

 

COHEN & STEERS CAPITAL
ADVISORS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Peter Pickette

 

 

 

 

Name: Peter E. Pickette

 

 

 

Title:  Managing Director

 

 

 

11

--------------------------------------------------------------------------------


 

Annex I

 

Comfort Letter

 

12

--------------------------------------------------------------------------------


 

Annex II

 

Opinion of Reed Smith, LLP

 

13

--------------------------------------------------------------------------------


 

Annex III

 

Opinion of Ballard Spahr Andrews & Ingersoll, LLP

 

14

--------------------------------------------------------------------------------